PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Levitov, Yevgeny
Application No. 15/213,015
Filed: 18 Jul 2016
For: Motion-Triggered Biometric System for Access Control

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.182, filed September 25, 2020, requesting that the Office to create a new application and assign a new application number to an application erroneously filed as a response to a final rejection on the above-captioned application.

The petition under 37 CFR 1.182 is GRANTED TO THE EXTENT INDICATED HEREIN.

On March 11, 2020, new application papers were filed in the instant application. Petitioner asserts that the application papers, while filed in the instant application file wrapper, were intended to be a new application. The application papers submitted March 11, 2020 consisted of the following:

Specification (16 pages);
Claims (six pages);
Abstract (one page);
Transmittal letter (two pages); and
Electronic Patent Application Fee Transmittal (two pages).

Please note 37 CFR 1.4(b) which provides:

Since each file must be complete in itself, a separate copy of every paper to be filed in a patent application, patent file, or other proceeding must be furnished for each file to which the paper pertains, even though the contents of the papers filed in two or more files may be identical. The filing of duplicate copies of correspondence in the file of an application, patent, or other proceeding should be avoided, except in situations in which the Office requires the filing of duplicate copies. The Office may dispose of duplicate copies of correspondence in the file of an application, patent, or other proceeding.



The following fees have been transferred from the instant application to U.S. App. No. 16/974,341:

$80.00 (surcharge)
$330.00 (utility patent application search fee)
$75.00 (basic filing fee)
$380.00 (examination of original patent application fee)

It is noted that the application papers as filed did not include an application data sheet. Accordingly, a grantable petition under 37 CFR 1.78(e) would be required in U.S. App. No. 16/974,341 to assert a claim of priority. A grantable petition under 37 CFR 1.78(e) requires: 

(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Accordingly, this application is being directed to the Office of Patent Application to move the specification (16 pages), claims (six pages), abstract (one page), transmittal letter (two pages); and Electronic Patent Application Fee Transmittal (two pages) filed March 11, 2020 to newly assigned U.S. App. No. 16/974,341 with a filing date of March 11, 2020.

U.S. App. No. 16/974341 will be processed in due course by the Office of Patent Application Processing.

The instant application is being directed to GAU 2416 for further processing.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions